Name: 2000/622/EC: Commission Decision of 29 September 2000 amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks (notified under document number C(2000) 2747) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  politics and public safety;  animal product;  Europe;  agricultural activity
 Date Published: 2000-10-14

 Avis juridique important|32000D06222000/622/EC: Commission Decision of 29 September 2000 amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks (notified under document number C(2000) 2747) (Text with EEA relevance) Official Journal L 260 , 14/10/2000 P. 0051 - 0051Commission Decisionof 29 September 2000amending Decision 97/778/EC and updating the list of border inspection posts approved for veterinary checks(notified under document number C(2000) 2747)(Text with EEA relevance)(2000/622/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directory 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 6(2) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC, and 90/675/EEC(2), as last amended by Directive 96/43/EC(3) and in particular Article 6(4) thereof,Whereas:(1) Commission Decision 97/778/EC(4), as last amended by Commission Decision 2000/501/EC(5), draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries.(2) At the request of the United Kingdom authorities and following a Community inspection, a border inspection post at the airport of Prestwick must be added to the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee.HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 97/778/EC, the list of border inspection posts for the United Kingdom is amended by the addition of the following entry:>TABLE>Article 2This Decision is addressed to the Member States.Done at Brussels, 29 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 315, 19.11.1997, p. 15.(5) OJ L 200, 8.8.2000, p. 61.